         Case 5:19-mc-00010-MTT Document 19 Filed 04/24/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA

SATCOMM,

        Petitioner,

vs.                                                                  Case 5:19-mc-00010-MTT

PAYPAL, and
DANIEL H. SCHULMAN,

      Respondents.
________________________________/

                           STATEMENT OF ATTORNEYS' FEES

        Respondents, PAYPAL, INC. (incorrectly identified in Petitioner’s filings as “PayPal

Holding Corporate” and “PayPal, LLC”) and DANIEL H. SCHULMAN (collectively,

“Respondents” or “PayPal”), pursuant to the directions of the Court as set forth in its Order entered

April 1, 2020 [Dkt. 17], files their Statement of Attorneys' Fees incurred due to Petitioner

SATCOMM’s frivolous attempt to gain the Court’s confirmation of a purported arbitration award.

        As shown by the Declaration of Amy L. Hanna Keeney, attached hereto as Exhibit A, and

the Declaration of Lyndsey C. Heaton, attached hereto as Exhibit B, and the invoices attached

thereto, Respondents’ counsel has been forced to incur $28,507.00 in defending against

SATCOMM’s frivolous litigation.

        Accordingly, Respondents respectfully requests that the Court (1) enter an order awarding

Respondents $28,507.00 in attorneys' fees and costs to be paid by SATCOMM; and (2) direct

SATCOMM to make full payment to Respondents’ undersigned counsel within 30 days of the

entry of that order.




                                                -1-
 Case 5:19-mc-00010-MTT Document 19 Filed 04/24/20 Page 2 of 3



Respectfully submitted this 24th day of April, 2020.

                                     ADAMS AND REESE LLP

                                     /s/ Amy L. Hanna Keeney
                                     Amy L. Hanna Keeney
                                     Georgia Bar No.: 509069

                                     3424 Peachtree Road NE, Suite 1600
                                     Atlanta, GA 30326
                                     (470) 427-3718 (Telephone)
                                     (470) 427-3691 (Facsimile)
                                     AmyHanna.Keeney@arlaw.com

                                     Counsel for Respondents




                                       -2-
         Case 5:19-mc-00010-MTT Document 19 Filed 04/24/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I, Amy L. Hanna Keeney, certify that the foregoing document has been filed with the Court

and served electronically via this Court’s CM/ECF System upon registered users and/or via First

Class U.S. Mail upon the following:

       SATCOMM
       18249 East Veterans Memorial Drive
       Suite 8174
       Bonney Lake, WA 98391

       This 24th day of April, 2020.

                                              ADAMS AND REESE LLP

                                              /s/ Amy L. Hanna Keeney
                                              Amy L. Hanna Keeney
                                              Georgia Bar No. 509069
                                              Counsel for Respondents




                                             -3-
